THE THIRTEENTH COURT OF APPEALS

                                   13-13-00578-CR


                                     Darrin Scott
                                          v.
                                  The State of Texas


                                   On appeal from the
                     329th District Court of Wharton County, Texas
                                 Trial Cause No. 15680


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion.

      We further order this decision certified below for observance.

January 16, 2014.